                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNILOC USA, INC., et al.,
                                  11                  Plaintiffs,                           No. C 18-00358 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   APPLE, INC.,                                         ORDER DISMISSING CASE
                                                                                            FOR LACK OF STANDING
                                  14                  Defendant.

                                  15

                                  16                                         INTRODUCTION

                                  17        Having earlier found the asserted patent claims invalid for reciting ineligible subject

                                  18   matter, the Federal Circuit has further directed us to consider plaintiffs’ standing. This order

                                  19   holds that plaintiffs’ patent licensing scheme divested them of exclusionary rights and, thus, of

                                  20   Article III standing. The defect uncurable, even via joinder, this case is DISMISSED.

                                  21                                            STATEMENT

                                  22        Hewlett Packard assigned several patents to Uniloc Luxembourg on May 16, 2017.

                                  23   Uniloc Luxembourg promptly licensed the patents to Uniloc USA, and the two filed a slew of

                                  24   suits against Apple on May 26 in the Eastern District of Texas. Following transfer and

                                  25   assignment to the undersigned, an order dated May 18, 2018, granted judgment on the

                                  26   pleadings to Apple in the instant case, finding the asserted claims of United States Patent No.

                                  27   6,661,203 invalid under 35 U.S.C. § 101 (Dkt. No. 99). The Unilocs appealed.

                                  28
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 2 of 14




                                   1        While on appeal, the related cases (Nos. C 18-00360 et seq.) proceeded. Therein, Apple

                                   2   discovered information that might undermine the Unilocs’ standing to sue. Since 2014, the

                                   3   Unilocs’ funding for their patent suits came from Fortress Credit Co LLC, by way of a loan

                                   4   pursuant to a Conformed Revenue Sharing and Note and Warrant Purchase Agreement

                                   5   (“Revenue Sharing Agreement”), a Patent License Agreement, and several later amendments.

                                   6        Fortress’s security interest in the loan took the form of, at least in part, a broad license of

                                   7   the Unilocs’ patents upon one specific condition. The Revenue Sharing Agreement granted

                                   8   Fortress a “a non-exclusive, royalty free, license (including the right to grant sublicenses) with

                                   9   respect to the Patents” but on the condition that Fortress “shall only use such license following

                                  10   an Event of Default” (Rev. Sh. Agmt., Dkt. No. 165-5 § 2.8). The Patent License Agreement

                                  11   echoed:

                                  12                Subject to the terms and conditions herein and in the Purchase
Northern District of California
 United States District Court




                                                    Agreement, Licensor hereby grants to Licensee a non-exclusive,
                                  13                transferrable, sub-licensable, divisible, irrevocable, fully paid-up,
                                                    royalty-free, and worldwide license to the Licensed Patents,
                                  14                including, but not limited to, the rights to make, have made,
                                                    market, use, sell, offer for sale, import, export and distribute the
                                  15                inventions disclosed in the Licensed Patents and otherwise exploit
                                                    the Licensed Patents in any lawful manner in Licensee’s sole and
                                  16                absolute discretion solely for the benefit of the Secured Parties
                                                    (“Patent License”), provided that Licensee shall only use the
                                  17                Patent License following an Event of Default.
                                  18   (Pat. Lic., Dkt. No. 165-6 § 2.1) (emphasis added).

                                  19        Section 7.1.2 of the Revenue Sharing Agreement defined an “Event of Default” as, in

                                  20   relevant part, the “fail[ure] to perform or observe any of the covenants or agreements contained

                                  21   in Article VI,” which in turn provided:

                                  22                6.2.2. From the Closing Date through December 31, 2016, the
                                                    Company [Uniloc] shall have received at least $20,000,000 in
                                  23                Actual Monetization Revenues. As of March 31, 2017 and the last
                                                    day of each fiscal quarter thereafter, the Company shall have
                                  24                received at least $20,000,000 in Actual Monetization Revenues
                                                    during the four fiscal quarter period ending on such date.
                                  25

                                  26   (Rev. Sh. Agmt. § 6.2.2) (emphasis added).

                                  27        Apple moved to dismiss the related cases, arguing that the Unilocs had, in fact, defaulted

                                  28   on their monetization requirements and had, thus, released the sole limit on Fortress’s broad
                                                                                        2
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 3 of 14




                                   1   sublicensable rights in the asserted patents, divesting the Unilocs of standing to sue. An order

                                   2   dated January 17, 2019, found the two Unilocs did possess sufficient rights in the asserted

                                   3   patents to confer standing. Despite the apparent default of the revenue sharing terms, the order

                                   4   found that the Unilocs had cured their default to Fortress’s reasonable satisfaction, as

                                   5   somewhat evidenced by their later May 15 amendment. On reconsideration, a subsequent

                                   6   order declined to disturb this finding, but noted that Apple might be permitted to challenge the

                                   7   Unilocs’ standing at trial and authorized discovery on the matter in the interim. It appears,

                                   8   however, that discovery was either limited or never took place, as the cases were stayed

                                   9   pending inter partes review (Case No. C 18-00360, Dkt. Nos. 131, 157, 204).

                                  10        All of that happened in the related cases. This case had gone on appeal to the Federal

                                  11   Circuit when Uniloc challenged the holding that its asserted claims were invalid. On appeal,

                                  12   Apple alerted the Federal Circuit to the standing issue progressing in the related cases, so the
Northern District of California
 United States District Court




                                  13   panel remanded for discovery and resolution of the question of standing “in the first instance.”

                                  14   Uniloc USA v. Apple Inc., 784 Fed. App’x 763, 768 (Fed. Cir. 2019). So we come back to

                                  15   square one.

                                  16        On remand, the Unilocs moved for a declaration of jurisdiction and joinder of a new

                                  17   entity, Uniloc 2017. An order dated December 16, 2019, held the motion in abeyance and,

                                  18   following the panel’s direction, ordered disclosure of all discovery taken in the related cases.

                                  19   When that proved insufficient, a January 29 order granted written discovery into the question

                                  20   of the Uniloc-Fortress dealings. Disputes remaining, an April 1 order referred the discovery to

                                  21   Magistrate Judge Donna M. Ryu. Following completion of that discovery, the Unilocs again

                                  22   move for a declaration of jurisdiction and for joinder of Uniloc 2017. Apple opposes and

                                  23   moves to dismiss the Unilocs for lack of standing. This order follows full briefing and a

                                  24   hearing (held telephonically due to COVID-19).

                                  25                                             ANALYSIS

                                  26        1.       PATENT STANDINGS STILL REQUIRES “EXCLUSIONARY RIGHTS.”
                                  27        Federal jurisdiction rests on “the irreducible constitutional minimum of standing.” The

                                  28   invoking party must show a concrete, particularized, and actual or imminent (as opposed to
                                                                                       3
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 4 of 14




                                   1   conjectural or hypothetical) injury in fact, fairly traceable to the defendant’s conduct, which

                                   2   will be redressed by a favorable decision. Standing must exist at the outset and must persist

                                   3   through a case. Though mere allegations of standing may suffice on the pleadings, in

                                   4   successive stages of litigation, evidence will be required. Lujan v. Defenders of Wildlife, 504

                                   5   U.S. 555, 560–61 (1992). A defect may be raised at any time, and neither waiver, estoppel, nor

                                   6   the parties’ consent may overcome it. See Booth v. United States, 990 F.2d 617, 620 (Fed. Cir.

                                   7   1993); Diggs v. Dep’t Hous. & Urb. Dev., 670 F.3d 1353, 1355 (Fed. Cir. 2011); Cf. United

                                   8   States v. Johnson, 319 U.S. 302, 305 (1943).

                                   9         In a competing vein, Congress permits a “patentee” to sue for patent infringement. 35

                                  10   U.S.C. § 281. “The term patentee includes the original patentee (whether the inventor or

                                  11   original assignee) and ‘successors in title.’” Lone Star Silicon Innov’ns LLC v. Nanya Tech.

                                  12   Corp., 925 F.3d 1225, 1229 (Fed. Cir. 2019). But “[a] patent is, in effect, a bundle of rights
Northern District of California
 United States District Court




                                  13   which may be divided and assigned, or retained in whole or part.” Alfred E. Mann Found. for

                                  14   Scien. Rsch. v. Cochlear Corp., 604 F.3d 1354, 1360 (Fed. Cir. 2010) (quotation marks

                                  15   omitted). So the identity of the “patentee” really asks who retains “all substantial rights under

                                  16   the patent.” See Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1342 (Fed. Cir. 2014),

                                  17   vacated on other grounds, 575 U.S. 959 (2015). This question turns on substance, not

                                  18   terminology. See Lone Star, 925 F.3d at 1229.

                                  19         The Federal Circuit has articulated three categories of potential plaintiffs in patent cases.

                                  20   In the first category fall those who “hold all legal rights to the patent as the patentee or

                                  21   assignee of all patent rights — the entire bundle of sticks.” If this patentee “transfers ‘all

                                  22   substantial rights’ to the patent” to another, the other becomes the patentee. Under the Patent

                                  23   Act, at least, the owner of “all substantial rights” may sue in her own name. Morrow v.

                                  24   Microsoft Corp., 499 F.3d 1332, 1339–40 (Fed. Cir. 2007).

                                  25         In the second category come those who “hold exclusionary rights and interests created by

                                  26   the patent statutes, but not all substantial rights to the patent.” Such a plaintiff holds rights that

                                  27   might be infringed under the Patent Act, and may sue for infringement — but only alongside

                                  28   the patentee, i.e., the entity retaining “all substantial rights.” Morrow, 499 F.3d at 1340. A
                                                                                         4
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 5 of 14




                                   1   patent owner’s absence, however, may be remedied via Rule 19 joinder. See, e.g., Lone Star,

                                   2   925 F.3d at 1236.

                                   3         The third category of plaintiff includes those who “hold less than all substantial rights to

                                   4   the patent and lack exclusionary rights under the patent statutes.” Such a plaintiff may not sue

                                   5   for infringement. Morrow, 499 F.3d at 1340–41. This defect cannot be cured, even by joinder.

                                   6   See Azure, 771 F.3d at 1347.

                                   7         Now, confusion about the interplay between this (and, more broadly, any) framework of

                                   8   statutory right to sue and our doctrine of standing has long persisted. On the one hand, the

                                   9   United States Supreme Court has told us that standing “often turns on the nature and source of

                                  10   the claim asserted” and that, “[e]ssentially, the standing question in such cases is whether the

                                  11   constitutional or statutory provision on which the claim rests properly can be understood as

                                  12   granting persons in the plaintiff’s position a right to judicial relief.” Warth v. Seldin, 422 U.S.
Northern District of California
 United States District Court




                                  13   490, 500 (1975) (emphasis added). Following this guidance, the Federal Circuit has, at times,

                                  14   articulated this three-part framework under Section 281 using the language of Article III

                                  15   standing. See, e.g., Morrow, 499 F.3d at 1339–41; Azure, 771 F.3d at 1344. On the other

                                  16   hand, in Lujan the Supreme Court told us that a statutory grant of a claim for relief did not

                                  17   satisfy or displace the standing inquiry. Lujan, 504 U.S. at 572–74.

                                  18         More recently, however, the Supreme Court has clarified that whether a plaintiff “falls

                                  19   within the class of plaintiffs whom Congress has authorized to sue” (i.e. who “has a cause of

                                  20   action under the statute”) asks a question of statutory interpretation separate from the question

                                  21   of Article III standing, as “the absence of a valid (as opposed to arguable) cause of action does

                                  22   not implicate subject-matter jurisdiction, i.e., the court’s statutory or constitutional power to

                                  23   adjudicate the case.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118,

                                  24   128, fn. 4 (2014). So, a plaintiff’s statutory right to invoke Section 281 and its constitutional

                                  25   standing to sue pose separate inquiries. And, thus, whether a plaintiff “possesses all substantial

                                  26   rights in a patent does not implicate standing or subject-matter jurisdiction.” Lone Star, 925

                                  27   F.3d at 1235–36.

                                  28
                                                                                        5
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 6 of 14




                                   1         The Unilocs argue that the Federal Circuit’s three categories of patent plaintiff now play

                                   2   no part in the standing inquiry. In essence, they argue that we should start from scratch with

                                   3   the bare injury-in-fact inquiry and dispense with the Federal Circuit’s previous construction of

                                   4   the requirement in the patent context, i.e. the requirement that a patent plaintiff possess

                                   5   exclusionary rights. This order disagrees. Lexmark and Lone Star do not require that we throw

                                   6   the baby out with the bathwater. They just require us to separate the inquiries of statutory right

                                   7   to sue and constitutional standing.

                                   8         Lone Star held that “whether a party possesses all substantial rights in a patent does not

                                   9   implicate standing or subject-matter jurisdiction.” It did not hold that whether a party

                                  10   possesses any rights in a patent does not implicate standing. Indeed, the wrong that Lone Star

                                  11   sought to correct was, in the Federal Circuit’s view, that the district court had dismissed a

                                  12   plaintiff who lacked “all substantial rights” and had sued without the all-substantial-rights
Northern District of California
 United States District Court




                                  13   holder (i.e. “patentee”) joined. The panel clarified that the plaintiff’s allegation of

                                  14   exclusionary rights satisfied the constitutional inquiry (at least on the pleadings), whereas the

                                  15   plaintiff’s lack of “all substantial rights” went instead (and separately) to its statutory right to

                                  16   sue (and then to Rule 19 joinder of the patentee). The circumstances did not present the panel

                                  17   with the opportunity to hold that a plaintiff possessing less than exclusionary patent rights

                                  18   would nonetheless have constitutional standing to sue. Lone Star, 925 F.3d at 1234–38.

                                  19         Nor could Lone Star have so held. Despite the intermingling of statutory and

                                  20   constitutional language in prior decisions, the injury-in-fact inquiry drives our distinction

                                  21   between those with exclusionary rights and those without. “[T]he grant of an exclusive license

                                  22   to make, use, or sell [a] patented invention carries with it the right to prevent others from

                                  23   practicing the invention.” Morrow, 499 F.3d at 1340. Patent infringement does “injury to [the

                                  24   party’s] exclusive right.” Indep. Wireless Tel. Co. v. Radio Corp. Am., 269 U.S. 459, 469

                                  25   (1926). That is, the injury — the concrete and particularized invasion of a legally recognized

                                  26   interest — requires a right to exclude others from practice of a claimed art. Lujan, 504 U.S. at

                                  27   560. Without that right, there is no invasion, and a party “is not injured by that alleged

                                  28   infringer.” WiAV Sols. LLC v. Motorola, Inc., 631 F.3d 1257, 1266 (Fed. Cir. 2010).
                                                                                         6
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 7 of 14



                                            2.      DEFAULT GAVE FORTRESS BROAD PATENT RIGHTS.
                                   1
                                            Our facts are uncontested. On March 31, 2017, the Unilocs had only gathered $14
                                   2
                                       million in revenue over the previous year. Fortress did not believe the Unilocs to be in default.
                                   3
                                       And, discovery now reveals, the Unilocs took no action to remedy any default and no one even
                                   4
                                       discussed what steps the parties might take to cure a default. The parties contest, however,
                                   5
                                       what this all means under the agreements. It means, this order holds, that the Unilocs did
                                   6
                                       default, never cured, and when they sued here, Fortress enjoyed a wide right to license the ’203
                                   7
                                       patent which divested the Unilocs of standing to sue.
                                   8
                                            The Unilocs argue deference to the previous findings in the related cases. But this would
                                   9
                                       flout the Federal Circuit’s direction to take discovery and resolve the matter “in the first
                                  10
                                       instance.” Following this direction, and with a fresh and better record, this order considers the
                                  11
                                       standing question anew. 784 Fed. App’x at 768.
                                  12
Northern District of California




                                            Here are the details. The Unilocs defaulted. Under New York law, which governs the
 United States District Court




                                  13
                                       agreements here, “a written agreement that is complete, clear and unambiguous on its face
                                  14
                                       must be enforced according to the plain meaning of its terms.” MHR Capital Partners LP v
                                  15
                                       Presstek, 12 N.Y.3d 640, 645, 912 N.E.2d 43 (2009). The Unilocs missed their monetization
                                  16
                                       mark by six million dollars, breached that term under Article VI of the Revenue Sharing
                                  17
                                       Agreement, and triggered an Event of Default under Article VII.
                                  18
                                            The Unilocs failed to cure that Event of Default. We again turn to the plain language of
                                  19
                                       the agreement. “Once an Event of Default has occurred, such Event of Default shall be
                                  20
                                       deemed to exist and be continuing for all purposes of this Agreement.” The agreement
                                  21
                                       provided three mechanisms to annul such a default:
                                  22
                                                    (1) Majority Purchasers shall have waived such Event of Default
                                  23                    in writing;
                                  24                (2) [T]he Company shall have cured such Event of Default to the
                                                        Majority Purchasers’ reasonable satisfaction or the Company
                                  25                    or such Event of Default otherwise ceases to exist; or
                                  26                (3) [T]he Collateral Agent and the Purchasers or Majority
                                                        Purchasers (as required by Section 9.4.1) have entered into an
                                  27                    amendment to this Agreement which by its express terms cures
                                                        such Event of Default, at which time such Event of Default
                                  28                    shall no longer be deemed to exist or to have continued.
                                                                                        7
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 8 of 14




                                   1   (Rev. Sh. Agmt. § 7.3).

                                   2        The first form of annulment falls away as the Unilocs offer no writing from Fortress

                                   3   waiving the default. And, the latter half of the second form offers no relief here. The Unilocs

                                   4   bear the burden of establishing standing, and they do not contend that they gathered six million

                                   5   more dollars by May 26, such that the default might cease to exist.

                                   6        Nor does the third form offer aid. The Unilocs and Fortress did, in fact, amend their

                                   7   agreements on May 15, 2017, eleven days before filing this suit. But remedy via amendment

                                   8   requires the new agreement to “by its express terms cure[] such Event of Default.” Our May

                                   9   15 amendment says nothing of the sort. On the contrary, it states that “[t]he execution,

                                  10   delivery and effectiveness of this Amendment shall not operate as a waiver of any right, power

                                  11   or remedy of the Collateral Agent or any Purchaser under the Agreement or any Document, nor

                                  12   constitute a waiver of any provision of the Agreement or any Document” (Dkt. No. 165-7).
Northern District of California
 United States District Court




                                  13   So, unless we disregard the express terms of both the original agreement and the amendment,

                                  14   which we cannot do under New York law, the May 15 amendment effected no cure of the

                                  15   Unilocs’ default.

                                  16        So the Unilocs must rely on the second form, their “cure[] [of] such Event of Default to

                                  17   the Majority Purchasers’ [Fortress’s] reasonable satisfaction.” But recall, the Unilocs now

                                  18   admit that they took no action to cure and, in fact, never discussed cure with Fortress at all.

                                  19   Nevertheless, they contend that Fortress was reasonably satisfied, as evidenced by both

                                  20   Fortress’s representatives’ testimony that they did not believe an Event of Default to exist and

                                  21   by Fortress and the Unilocs’ May 15 amendment.

                                  22        Which begs the question: reasonably satisfied with what? The agreement requires a (i)

                                  23   “cure[]” to (ii) Fortress’s “reasonable satisfaction.” The Unilocs admit they didn’t do

                                  24   anything. Again, “under New York law, ‘words and phrases . . . should be given their plain

                                  25   meaning,’ and the contract ‘should be construed so as to give full meaning and effect to all of

                                  26   its provisions.’” LaSalle Bank Nat. Ass’n v. Nomura Asset Capital Corp., 424 F.3d 195, 206

                                  27   (2d Cir. 2005). Cure connotes action. See, e.g., In re Taddeo, 685 F.2d 24, 26–27 (2d Cir.

                                  28   1982). The Revenue Sharing Agreement used both “cure” and “waiver,” and so means
                                                                                       8
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 9 of 14




                                   1   different things by them, as evidenced by use the phrase “cure, or waiver” (Rev. Sh. Agmt. At

                                   2   ¶ 7.1.4). If, after default, Fortress can be reasonably satisfied with the Unilocs’ total inaction

                                   3   to remedy the default, that is a waiver. But such waiver of default must have been in writing.

                                   4   Permitting the “reasonable satisfaction” clause to annul a default without a writing and where

                                   5   no steps have been taken to cure it renders the waiver clause meaningless, a result we must

                                   6   avoid. See Corhill Corp. v. S.D. Plants, Inc., 9 N.Y.2d 595, 599, 176 N.E.2d 37, 38 (1961);

                                   7   see also Mass. Bay Transp. Auth. v. United States, 129 F.3d 1226, 1231 (Fed. Cir. 1997).

                                   8        Regardless, Fortress cannot simply say that it did not believe an Event of Default to exist.

                                   9   Given the uncontested fact that the Unilocs breached their monetization requirement, that

                                  10   assertion contradicts and would rewrite the contract, something we do not permit later

                                  11   testimony to do, particularly in the presence of a merger clause excluding parol evidence (Rev.

                                  12   Sh. Agmt. § 9.9). See Jarecki v. Shung Moo Louie, 95 N.Y.2d 665, 669, 754 N.E.2d 1006
Northern District of California
 United States District Court




                                  13   (2001). There was a way to remove the monetization requirement from the parties’

                                  14   arrangement — amendment; something the parties did not do when they amended their

                                  15   arrangement while the Event of Default existed.

                                  16        When the Unilocs sued on May 26, 2017, the uncured Event of Default satisfied the only

                                  17   precondition to Fortress’s use of its “transferrable, sub-licensable, divisible, irrevocable”

                                  18   license to make, use, sell, or “otherwise exploit” the ’203 patent “in any lawful manner” in

                                  19   Fortress’s “sole and absolute discretion.”

                                  20                                     *             *               *

                                  21        This order recognizes that it reaches the opposite result as the prior order in the related

                                  22   cases (No. C 18-00360, Dkt. No. 157). There, the undersigned found, regardless of the

                                  23   Unilocs’ failure to meet their monetization goal, that a declaration by a Fortress executive and

                                  24   the parties’ third amendment to the Revenue Sharing Agreement evidenced Fortress’s

                                  25   reasonable satisfaction with the Unilocs’ performance. Aside from our new record, and the

                                  26   Federal Circuit’s direction to take another look, the prior order lacked some crucial facts which

                                  27   contributed to a correctable error of law.

                                  28
                                                                                        9
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 10 of 14




                                   1        First, the Court lacked the entirety of the third amendment to the Revenue Sharing

                                   2   Agreement. Relying on Fortress’s declaration that “there is no dispute Fortress’s signature to

                                   3   the May 15 Agreement establishes Uniloc had cured that ostensible ‘Event of Default,’” the

                                   4   prior order found: “[t]hat Fortress chose to execute a third amendment . . . indicates that

                                   5   plaintiffs cured the purported default . . . to Fortress’s reasonable satisfaction” (No. 18-00360,

                                   6   Dkt. Nos. 141-7 at ¶ 12; 157). Contradicting this finding, Section 4 of the amendment —

                                   7   which the parties did not then submit to the Court — stated “[t]he execution, delivery and

                                   8   effectiveness of this Amendment shall not operate as a waiver of any right, power or remedy of

                                   9   the Collateral Agent or any Purchaser under the Agreement or any Document, nor constitute a

                                  10   waiver of any provision of the Agreement or any Document” (compare Dkt. No. 165-7 with

                                  11   No. 18-00360, Dkt. No. 134-9).

                                  12        Second, the prior order broadly construed “cure” to encompass the parties’ course of
Northern District of California
 United States District Court




                                  13   dealing following the Event of Default. This construction was understandable, given Unilocs’

                                  14   and Fortress’s conduct following and in response to the default remained shrouded. Now, as

                                  15   noted above, discovery has since revealed that the Unilocs took no steps to remedy their

                                  16   default and never even discussed the matter with Fortress. As a result, the prior order (though

                                  17   it did not know it) construed “cure” so broadly as to encompass “waiver,” a separate provision

                                  18   in the agreement.

                                  19        Both factual errors contributed to the broader error of law. Construing the term “cure” to

                                  20   include a waiver of the default rendered redundant the separate requirement that waivers be in

                                  21   writing. And taking the third amendment as evidence of Fortress’s reasonable satisfaction

                                  22   rendered redundant the separate requirement that amendments must expressly annul a default.

                                  23   As explained above, this ran afoul of New York’s canon of contractual interpretation to avoid

                                  24   constructions that render a contract term meaningless. Corhill, 9 N.Y.2d at 599. A federal

                                  25   court should defer to a state’s interpretation of state law. See United Mine Workers of America

                                  26   v. Gibbs, 383 U.S. 715, 726 (1966); Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). With

                                  27   the benefit of hindsight, the prior order gave short shrift to New York’s interpretation of its

                                  28
                                                                                       10
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 11 of 14




                                   1   own law on this and several other of the points discussed above. Having now recognized the

                                   2   error, this order now corrects course.

                                   3        3.      THE UNILOCS LACKED “EXCLUSIONARY RIGHTS.”
                                   4        Fortress’s broad rights in the ’203 patent divested the Unilocs of standing to sue here. As

                                   5   above, a party “derives its standing from the exclusionary rights it holds,” and “its standing

                                   6   will ordinarily be coterminous with those rights.” For example, “an exclusive licensee lacks

                                   7   standing to sue a party who has the ability to obtain such a license from another party with the

                                   8   right to grant it.” WiAV, 631 F.3d at 1266. “That same logic applies even if it is the patent

                                   9   owner holding the nonexclusive right and the licensee hold[ing] the exclusionary rights.”

                                  10   Azure, 771 F.3d at 1344. This bears restating, given the Unilocs’ continual self-

                                  11   characterization as the “patent owner,” as though Article III standing appears at the utterance

                                  12   of a magic phrase. A patent licensee’s right to grant an unencumbered sublicense renders even
Northern District of California
 United States District Court




                                  13   the patent owner’s right to exclude (and, thus, to sue) illusory. Mann, 604 F.3d at 1362.

                                  14        Here then, though Uniloc Luxembourg held title to the ’203 patent, it had granted both

                                  15   Uniloc USA and Fortress licenses which permitted each to sublicense the patent (No. C 18-

                                  16   00360, Dkt. No. 134-16). Aside from agreeing to seek the Unilocs’ consent before granting

                                  17   sublicenses that would impose financial burdens on them, Fortress held an unfettered right in

                                  18   its “sole and absolute discretion” to license the ’203 patent to the world. Neither Uniloc

                                  19   Luxembourg nor Uniloc USA could have had an expectation that others would not practice the

                                  20   ’203 patent and would not have been injured if and when others did so. The Unilocs offer

                                  21   three counterarguments. None compel.

                                  22        First, the Unilocs’ protest that under Alfred E. Mann Foundation for Science v. Cochlear

                                  23   Corporation there must always be a patent owner, here the Unilocs, who has the right to sue

                                  24   and that any other result would be absurd. Not so.

                                  25        To start, Mann held only that there can only be one patent owner, holding “all substantial

                                  26   rights.” It did not hold that there must always be one. Nor was that possibility raised. Mann

                                  27   addressed a two-party agreement (as opposed to our tripart web) and asked only whether the

                                  28   patent owner still held enough (read “all substantial”) rights to sue alone. And, under Lone
                                                                                      11
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 12 of 14




                                   1   Star, this question of who possesses “all substantial rights” goes to a party’s statutory right to

                                   2   sue in its own name, as opposed to our present inquiry of Article III standing and

                                   3   “exclusionary rights.” 604 F.3d at 1359–60; Lone Star, 925 F.3d at 1235–36; see also, Aspex

                                   4   Eyewear v. Miracle Optics, 434 F.3d 1336 (Fed. Cir. 2006).

                                   5         It is perhaps true that where a patent owner has granted multiple others the right to

                                   6   sublicense the patent that no one would have the right to sue a particular defendant for

                                   7   infringement. But such a result is not absurd. This is still America; the free market is our

                                   8   default, and the patent is an aberration. Among our ordinary property rights comes the right to

                                   9   destroy, a right consistent with and applicable to the fleeting property interest of a patent which

                                  10   might be destroyed by failure to pay maintenance fees, voluntary commitment to the public

                                  11   domain, or other means. 35 U.S.C. § 41(b). Regardless, a licensing scheme that divests all

                                  12   interest holders of standing does not destroy a patent. It merely prevents suit until a
Northern District of California
 United States District Court




                                  13   restructuring of the interests among them. “While parties are free to assign some or all patent

                                  14   rights as they see fit based on their interests and objectives, this does not mean that the chosen

                                  15   method of division will satisfy standing requirements.” Morrow, 499 F.3d at 1341, fn. 8.

                                  16         Second, the Unilocs argue that Federal Circuit precedent prevents Apple from invoking

                                  17   contracts it was not a party to. In Uniloc USA v. ADP, LLC, several defendants moved to

                                  18   dismiss the appeal, arguing that Uniloc had breached an agreement with a third party, giving

                                  19   that third party broad licensing rights, and undermining Uniloc’s standing. The Federal

                                  20   Circuit, in a nonprecedential decision, denied the motion, explaining that no one had shown

                                  21   that the third party, “which is not a party to this litigation, considers Uniloc to be in breach or

                                  22   has asserted a right to sublicense and release Movants from liability relating to the patents-at-

                                  23   issue.” 772 Fed. App’x 890, 894–95 (Fed. Cir. 2019).

                                  24         Yet ADP distinguishes itself from this case. There, the panel described the third-party

                                  25   interest in the patents as “reversionary,” or as the Unilocs describe it, “discretionary.” Ibid.

                                  26   Fortress’s interest here is neither reversionary nor discretionary. It required no “activat[ion]”

                                  27   or invocation. Rather, under the plain language of agreement, the Unilocs already granted

                                  28   Fortress the right to use and sublicense the ’203 patent on the limitation that Fortress would not
                                                                                        12
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 13 of 14




                                   1   use the right until an Event of Default. This distinction isn’t merely semantic. The bulk of the

                                   2   Federal Circuit’s precedent articulating the bounds of “all substantial rights” to identify the

                                   3   patent owner and “exclusionary rights” to determine standing to sue begins with a defendant,

                                   4   not a party to the agreement, challenging the legal implications of the allocation of rights

                                   5   between the parties. See, e.g., Lone Star, 925 F.3d at 1227–28; Mann, 604 F.3d at 1358;

                                   6   Morrow, 499 F.3d at 1334–35; Aspex, 434 F.3d at 1338. Were we to take ADP the step further

                                   7   of barring a defendant not privy to the agreement from questioning the rights already allocated

                                   8   under the agreement, we would have to disregard this body of caselaw as well.

                                   9        Moreover, as explained above, neither waiver, consent, nor contract can manufacture

                                  10   standing. See Booth, 990 F.2d at 620; Diggs, 670 F.3d at 1355; cf. Johnson, 319 U.S. at 305.

                                  11   And, absent some ambiguity, the contracts here speak for themselves. MHR, 12 N.Y.3d at 645.

                                  12   This inquiry turns on the facts and the contract terms, not the parties’ subjective beliefs.
Northern District of California
 United States District Court




                                  13        Third, the Unilocs contend that Fortress’s license does not divest them of standing to sue

                                  14   retroactively. They claim that the License Agreement granted Fortress only a prospective right

                                  15   to grant sublicenses. Such restrictive language appears in neither the Revenue Sharing

                                  16   Agreement nor the Patent License, and the Unilocs cite no decision for the proposition that we

                                  17   should import the limitation. On the contrary, under New York law, “if parties to a contract

                                  18   omit terms — particularly, terms that are readily found in other, similar contracts — the

                                  19   inescapable conclusion is that the parties intended the omission.” Quadrant Structured

                                  20   Products Co., Ltd. v. Vertin, 23 N.Y.3d 549, 560, 16 N.E.3d 1165, 1172 (2014). Absent such a

                                  21   limitation in the text of the agreement, Fortress’s licensing rights operate both prospectively

                                  22   and retrospectively.

                                  23                                           CONCLUSION

                                  24        Uniloc Luxembourg and Uniloc USA’s licensing scheme deprived them of exclusionary

                                  25   rights in the ’203 patent. This, in turn, deprived them of Article III standing. Such a defect

                                  26   cannot be cured, even via joinder. Azure, 771 F.3d at 1347. Apple’s motion is GRANTED.

                                  27   The Unilocs’ motion to join Uniloc 2017 is DENIED AS MOOT. To the extent the Court lacked

                                  28   jurisdiction to rule the asserted patent claims invalid, the May 18, 2018, order granting
                                                                                       13
                                       Case 3:18-cv-00358-WHA Document 186 Filed 12/04/20 Page 14 of 14




                                   1   judgment on the pleadings to Apple (Dkt. No. 99) is VACATED with the understanding that if

                                   2   this order is vacated or reversed, the order regarding invalidity shall be reinstated. This case is

                                   3   DISMISSED. The Clerk shall please close the file.

                                   4        IT IS SO ORDERED.

                                   5

                                   6   Dated: December 4, 2020.

                                   7

                                   8
                                                                                               WILLIAM ALSUP
                                   9                                                           UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       14
